Citation Nr: 1510727	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected lumbar spine disability and/or a service-connected right thumb disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected lumbar spine disability and/or a service-connected right thigh disability.

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for bilateral upper extremities disabilities (claimed as bilateral carpal tunnel syndrome), to include as secondary to a service-connected right thumb disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1976.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2009 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In the April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen claims of service connection for cervical spine, left shoulder, and right foot disabilities.  The Veteran timely appealed that decision.

In the January 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral upper extremities disabilities and erectile dysfunction.  The Veteran timely appealed that decision.

Thereafter, in July 2012, the Board determined that new and material evidence had been received to reopen the claims of service connection for claimed cervical spine, left shoulder, and right foot disabilities.  The reopened claims were then remanded for further development. The Board also remanded the claims of service connection for bilateral upper extremity disabilities and erectile dysfunction for further development, to include scheduling the Veteran for a videoconference hearing before a member of the Board.

In April 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing has been associated with the record.

In September 2013, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2013, the Board remanded this case in order to obtain medical opinions regarding the etiology of the Veteran's claimed disabilities.  While additional medical opinions were obtained, the Board finds that the opinions are inadequate for adjudication purposes.  

With respect to the Veteran's cervical spine disability claim, while the April 2014 VA examiner indicated that the Veteran's cervical spine disability was "not caused or aggravated by his lumbar spine or right thumb problems," the examiner did not provide any rationale for this opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Similarly, in an August 2014 addendum, the VA examiner did not provide any rationale for his conclusion that the Veteran's "neck and lower back [disabilities] have no relationship." 

Additionally, in the April 2014 report, the VA examiner stated that the service treatment records only document one instance of neck pain and "his separation papers do not show a neck problem."  To the extent the examiner was indicating that the evidence does not demonstrate continuity of symptomatology, the Board notes that service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).  

With respect to the Veteran's left shoulder claim, the April 2014 VA examiner indicated that the Veteran's shoulder "is most likely arthritic [and] not related to service and not related to his lumbar spine or right thumb disorders," however, he did not provide any rationale for this opinion.  

Moreover, while the examiner indicated that there is no evidence that the Veteran's left shoulder problems began in service, as noted above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  

In addition, the April 2014 VA examiner did not comment on the Veteran's contention that he injured his left shoulder in a fall during service.  See Hearing Tr. pp. 15, 17.

During the April 2013 hearing, the Veteran reported that he was treated for a venereal disease during service at Fort Polk which caused a "knot" in his left testicle and resulted in his current erectile dysfunction.  See hearing transcript, p. 33-34.  However, later in the hearing, he testified that the "knot" was "always there" and the treatment provided in service "made it go down."  Id. at 35.  A review of the Veteran's service treatment notes shows that the Veteran was treated for a venereal disease in service.  See June 1976 separation report of medical history.

During the April 2014 VA examination, the examiner erroneously stated that there is no evidence of the Veteran being treated for a venereal disease during service.  Accordingly, the examiner's opinion is based on an inaccurate factual premise.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely."

Further, in an August 2014 addendum, the VA examiner opined that the most likely cause of the Veteran's erectile dysfunction was his medication, and that erectile dysfunction is not related to venereal disease; however, he did not provide sufficient rationale for this opinion.

With respect to the Veteran's bilateral upper extremity claim, while the Veteran was afforded a VA examination in April 2014, this examination did not address the Veteran's complaints of bilateral carpal tunnel syndrome.  A new examination is therefore warranted. 

With respect to the Veteran's right foot disability claim, during the hearing, the Veteran repeatedly testified that he was experiencing problems with his right ankle.  While the August 2014 VA examination focused on the Veteran's right foot, based on Veteran's repeated complaints of right ankle problems, the Board finds that the Veteran should be afforded a VA examination that addresses his right ankle. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disorder had its onset during service or otherwise is due to an injury or event or incident of the Veteran's period of active service, including a fall from a climbing net during basic training (see June 2010 VA treatment note), from lifting objects during basic training (see hearing transcript, pp. 7-8), from diagnosed muscle strain in service (see October 1974 service treatment note), and/or from stocking and unloading warehouse shipments at Fort Leavenworth (see hearing transcript, p. 8).

The health care provider should also state an opinion addressing whether the Veteran's cervical spine disorder was either (1) caused or (2) aggravated (permanently made worse) by his service-connected disabilities, including his lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

The health care provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  Arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disorder had its onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service, including his contention that he injured his left shoulder in a fall during service (see hearing transcript, pp. 15, 17).

The examiner should also state an opinion addressing whether the Veteran's left shoulder disorder was either (1) caused or (2) aggravated (permanently made worse) by, his service-connected disabilities, including his lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

The health care provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's bilateral upper extremity disability, to include his claimed carpal tunnel syndrome.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified bilateral upper extremity disability, to include, if identified, carpal tunnel syndrome, had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any upper extremity disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed right foot/ankle disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the any identified right foot or right ankle disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should specifically address the Veteran's contention that he had a right foot disorder that preexisted service.  See hearing transcript, p. 20.  If he or she determines that the Veteran had a preexisting right foot disorder, he or she should provide an opinion as to the nature of such disability or disabilities. 

The examiner should comment as to whether the preexisting right foot disorder was aggravated, i.e., permanently worsened beyond its normal progression during service.  The examiner should specifically comment on the Veteran's report that basic training aggravated his right foot condition due to jumping, running, and lifting exercises.  See hearing transcript, p 22. The examiner should also comment on the Veteran's contention that his altered gait, following removal of a bullet fragment during service, aggravated his right foot condition.  See hearing transcript, p. 21. (The examiner is advised that the Veteran is service-connected for the residuals of a gunshot wound to the right thigh.) 

If it is the VA examiner's opinion that the Veteran's right foot disorder did not preexist service, the VA examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed right foot or ankle disorder was incurred during or caused by any period of active service. 

The examiner should specifically comment on the Veteran's claims that he injured his right foot during basic training from jumping, running, and lifting exercises. See hearing transcript, p. 22.

The examiner should also state an opinion addressing whether any right foot or ankle disorder was either (1) caused or (2) aggravated (permanently made worse) by, his service-connected disabilities, including his lumbar spine and right thigh disabilities.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  Arrange for an appropriate health care provider to review the Veteran's claims file and specifically address the Veteran's contention that he had a "knot" in his left testicle that preexisted service.  See hearing transcript, p. 33.  If he or she determines that the Veteran had a preexisting left testicle disorder, he or she should provide an opinion as to the nature of such disability or disabilities.

The health care provider should comment as to whether the preexisting disorder was aggravated, i.e., permanently worsened beyond its normal progression during service. The examiner should specifically comment on whether the Veteran's current erectile dysfunction was caused or aggravated by his preexisting left testicular condition. Also, the examiner should comment as to whether treatment for venereal disease during service aggravated the preexisting testicular disorder and caused or aggravated the Veteran's current erectile dysfunction.

If it is the health care provider's opinion that the Veteran's left testicle disorder did not preexist service, the health care provider should opine as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed erectile dysfunction was incurred during or caused by any period of active service.  The health care provider should specifically comment on the treatment for venereal disease during service.  See June 1976 separation report of medical history.

A complete rationale should accompany each opinion provided.

The health care provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

